Title: Abigail Adams to Elizabeth Smith Shaw, 15 August 1785
From: Adams, Abigail
To: Shaw, Elizabeth Smith,Peabody, Elizabeth Smith Shaw


     
      My dear sister
      
       ca. 15 Aug. 1785
       
      
     
     I have been situated here for near six weeks. It is one of the finest squares in London. The air is as pure as it can be so near a Great city. It is but a small distance from Hide Park, round which I sometimes walk, but oftner ride. It resembles Boston Common, much larger and more beautified with Trees. On one side of it is a fine river. St. James Park and Kensington Gardens are two other fashonable walks which I am very sensible I ought to improve oftner than I do. One wants society in these places. Mrs. Temple is the only person near me with whom I can use the freedom of calling upon to ride or walk with me, and she to my no small regret I am going to lose. Mrs. Rogers is an American and one of the most Benevolent women in the world: but is 3 miles distant from me. A sister of hers is like to be setled near you I hear. Visit her my sister, she is the counterpart of the amiable Mrs. Rogers. I have some acquaintance with her, she is the Friend and correspondent of your Neice. Mrs. Rogers and she too, have too much of “the tremblingly alive all over” to be calculated for the rough Scenes of Life. Mrs. Hay resides out at Hamstead about 4 miles from London. We visit, but they have such a paltry custom of dinning here at night, that it ruins that true American Sociability which only I delight in. Polite circles are much alike throughout Europe. Swift’s journal of a modern fine Lady tho written 60 years ago is perfectly applicable to the present day, and tho noted as the changeable sex; in this Scene of dissapation they have been steady.
     I shall never have much society with these kind of people, for they would not like me, any more than I do them. They think much more of their titles here than in France. It is not unusual to find people of the highest rank there, the best bred and the politest people. If they have an equal share of pride, they know better how to hide it. Until I came here, I had no idea what a National and illiberal inveteracy the English have against their better behaved Neighbours, and I feel a much greater partiality for them than I did whilst I resided amongst them. I would recommend to this Nation a little more liberality and discernment. Their contracted sentiments leads them to despise all other Nations: perhaps I should be chargable with the same narrow sentiments if I give America the preference over these old European Nations. In the cultivation of the arts and improvement in manufactories they greatly excell us, but we have native Genious capacity and ingenuity equal to all their improvements, and much more general knowledge diffused amongst us. You can scarcly form an Idea how much superiour our common people as they are termd, are to those of the same rank in this country. Neither have we that servility of Manners which the distinction between nobility and citizens gives to the people of this Country. We tremble not, neither at the sight or Name of Majesty. I own that I never felt myself in a more contemptable situation than when I stood four hours together for a gracious smile from Majesty. Witness to the anxious solicitude of those around me for the same mighty Boon. I however had a more dignified honour as his Majesty deigned to salute me.
     I have not been since to the drawing room, but propose going to the next. As the company are chiefly out of Town the ceremony will not be so tedious.
     As to politicks, the English continue to publish the most abusive bare faced falshoods against America that you can conceive of. Yet glaring as they are, they gain credit here, and shut their Eyes against a friendly and liberal intercourse. Yet their very existance depends upon a friendly union with us. How the pulse of the Ministry beat, time will unfold, but I do not promise or wish to myself a long continuance here. Such is the temper of the two Nations towards each other, that if we have not peace we must have war. We cannot resign the intercourse and quit each other. I hope however that it will not come to that alternative.
     Captain Callihan arrived last week from Boston which place he left 4 of july. I was not a little mortified in not receiving a single Letter by him. I sought for them in every place where I thought it probable they might be. I am not without hope that the Captain himself may yet have some in his private care as the letters in the bag generally are landed at Dover and sent by land several days before the ship gets up, but as Captain Lyde sails directly I must finish my Letters and send them this afternoon.
     I am not a little anxious for my son, as we have the News papers from New York up to july 6th and he was not then arrived. He sailed the 21 of May, and must have a very tedious passage. I shall wait very impatiently for the next packet. I had hoped that he was in Boston by that time.
     How did Charles succeed, I want very much to know? And how Tommy comes on. I have sent him a Book and one to each of my neices and Nephews. I wish it was in my power to do more for my Friends, but thus it is. We did not bring the last year about upon our anual allowence, and very far were we from being extravagent.
     Remember me kindly to Mr. Shaw, Mr. Thaxter and all our Friends and believe me most affectionately
     
      Your sister
     
    